150 Mich. App. 35 (1986)
388 N.W.2d 294
JAMES
v.
LOGEE
Docket No. 81490.
Michigan Court of Appeals.
Decided March 18, 1986.
James Booth Burr, Jr., for plaintiff.
Hunter M. Meriwether, for defendants.
Before: R.M. MAHER, P.J., and M.J. KELLY and H.W. MOES,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from a November 4, 1984, order of accelerated judgment granted under GCR 1963, 116.1(5), now MCR 2.116(C)(7). The question presented on appeal is whether actions for tortious interference with a contract are governed by the three-year period of limitation as provided under MCL 600.5805(8); MSA 27A.5805(8) or by the six-year period of limitation as provided under MCL 600.5813; MSA 27A.5813. We hold that the applicable limitation period is three years and we affirm the order of accelerated judgment entered in this case.
According to the complaint, plaintiff entered into a buy-sell agreement on May 8, 1977, whereby *37 he agreed to buy a parcel of real property owned by Jean Cope and located in Kent County. On the previous day, Cope had listed the property for sale with defendants but the listing agreement included a reservation clause which relieved Cope of the obligation to pay a commission if the property were sold to plaintiff within one week of the listing agreement. According to plaintiff, when defendant Logee was informed of the purchase agreement, she convinced Cope that the purchase price of $65,000 was inadequate, tore up the original listing agreement and substituted it with a new agreement which did not include the reservation clause. Cope then attempted to rescind the buy-sell agreement with plaintiff but plaintiff filed a suit for specific performance and the dispute was ultimately settled. Plaintiff obtained the property in February of 1978.
Plaintiff filed the instant action against defendants on July 8, 1980, alleging that defendants had knowingly and wilfully interfered with his contractual relationship with Cope: (1) by criticizing the terms of the buy-sell agreement, (2) by falsely representing the value of the property, (3) by convincing Cope to cancel the buy-sell agreement, and (4) by drawing up a new listing agreement. Defendants responded with a motion for accelerated judgment based on the three-year period of limitation and the motion was eventually decided in defendants' favor.
Prior to December 20, 1982, this Court held on at least two occasions that the three-year period of limitation provided under the forerunner of MCL 600.5805(8); MSA 27A.5805(8) applied to actions for tortious interference with advantageous business relationships. See Joba Construction Co, Inc v Burns & Roe, Inc, 121 Mich. App. 615, 625-626; 329 NW2d 760 (1982), and Wilkerson v Carlo, 101 Mich *38 App 629, 634; 300 NW2d 658 (1980), lv den 411 Mich. 984 (1981). In those cases, the question was whether plaintiff's cause of action truly sounded in libel or slander and the competing periods of limitation were one year, as now provided under MCL 600.5805(7); MSA 27A.5805(7), and three years, as now provided under MCL 600.5805(8); MSA 27A.5805(8). On December 20, 1982, the Supreme Court decided Citizens for Pretrial Justice v Goldfarb, 415 Mich. 255, 268-270; 327 NW2d 910 (1982), where it clearly and unequivocally held that § 5805(7), now § 5805(8), of the Revised Judicature Act "applies to traditional, primarily common-law torts". Just as clearly, the complaint filed by plaintiff in this case describes the essential elements of tortious interference with a contract and specifically names that tort as the cause of action asserted. Interference with a contract is a traditional, common-law tort. See Trepel v Pontiac Osteopathic Hospital, 135 Mich. App. 361, 373-375; 354 NW2d 341 (1984), lv den 422 Mich. 853 (1985), and cases cited therein. Plaintiff's arguments regarding the type of damages sought is irrelevant to our consideration of the applicable limitation period. Citizens v Goldfarb, supra, p 268.
We hold that the applicable period of limitation for actions for tortious interference with a contract is that provided in MCL 600.5805(8); MSA 27A.5805(8). The trial court did not err in granting defendants' motion for accelerated judgment on this basis, since the cause of action accrued in May of 1977 and plaintiff did not file his complaint until July of 1980.
Plaintiff secondly argues that, even if the three-year period of limitation applies, that period was tolled during the pendency of the arbitration proceedings before the Grand Rapids Board of Realtors. We disagree. Jurisdiction over the defendants *39 was not "otherwise acquired", MCL 600.5856(2); MSA 27A.5856(2), through defendants' participation in nonjudicial proceedings before the Board of Realtors. See Mair v Consumers Power Co, 419 Mich. 74; 348 NW2d 256 (1984); Ray v Organization of School Administrators & Supervisors, Local 28, AFL-CIO, 141 Mich. App. 708, 711; 367 NW2d 438 (1985), and Varga v Heritage Hospital, 139 Mich. App. 358, 360; 362 NW2d 282 (1984). Moreover, defendants' participation in the arbitration proceedings could not reasonably have induced plaintiff to forego filing his action at law. See Lothian v Detroit, 414 Mich. 160, 176-177; 324 NW2d 9 (1982).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.